PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/467,067
Filing Date: 6 Jun 2019
Appellant(s): SEVENSTER et al.



__________________
Mr. Ryan S. Jones
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 01 December 2021 taking appeal from the Final Office Action dated 02 July 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02 July 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Pursuant to the claim amendments entered on 13 January 2022, the 112(b)-indefiniteness rejection (and associated 112(f) interpretation) of claims 21-25 is withdrawn.

(2) Response to Argument
Note: The Examiner’s response will follow the order of arguments presented in the Appellant’s Brief. 

Argument (a1) at Pg. 10 of the Appeal Brief argues: Note that the list of practical applications set forth in MPEP §2106 includes "an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition". Appellants submit that the present claims are directed to affecting a particular treatment or prophylaxis for a disease or medical condition.
Response to argument (a1): The Examiner respectfully submits that the claims are not directed to a particular treatment or prophylaxis for a disease or medical condition, the claims are directed to the computational analysis of a health condition via graph generation. There is no treatment or prophylaxis recited in the claims.

Argument (a2) at Pg. 11 of the Appeal Brief argues: Thus, the present claims recite reducing the number of risk models that are analyzed by the computer, which simplifies the computational burden (in the event when too many risk models are used), improves the reliability of risk model outcomes (by running only relevant risk models), and thus provides desired outcome (e.g., the predicted adverse event) faster and more reliably than with traditional systems. As such, the computer disclosed in the present claims has improved functionality, in accordance with MPEP §2106.
Response to argument (a2): The Examiner respectfully submits that reducing the number of data (risk models) to analyze does not result in a technical improvement. The reducing the number of risk models analyzed results in less analysis to be done, but does not improve upon how the data is analyzed. Any improvements resulting from analyzing less data is an improvement on the abstract idea or less use of the technology used to apply the abstract idea rather than a technological improvement. In other words, doing less of something does not improve upon technology. 

Argument (b1) at Pg. 12 of the Appeal Brief argues: Paragraph [0016] of Zillner discloses, in relevant part, adjusting at least one weighting factor for at least one of said multi-tier relationship on the basis of said knowledge model. However, Zillner does not 
In the Response section, the Examiner alleges that Zillner discloses adjusting weighting factors of a model, which is interpreted by the Examiner as the resulting graph having reduced dependencies. Claim 1 is amended to clarify that the resulting graph having reduced dependencies is generated from removing one or more edges linking the second-type node to one or more first-type nodes, and not by adjusting weights as alleged by the Examiner. The Examiner goes on to note that a weight may be adjusted to zero, which would remove the edge. However, Zillner does not disclose that removing such an edge would remove an edge linking the second-type node to one or more first-type nodes.
Response to argument (b1): The Examiner respectfully submits that Zillner teaches a graph with edges having weights. The weights are then adjusted (interpreted as adjusted to lower the weight). This necessarily is reducing the dependency of the model on this variable. Lowering the weight reduces the effect of the variable on the model, thus reduces the dependency of that particular variable. Zillner discloses at figure 2, a schematic representation of a multi-tier relationship between a plurality of symptoms and a plurality of diseases (the nodes and edges). Please refer below to figure 2 of Zillner. The weighing factors represent the importance of a symptom and the strength of the relation. The symptoms are marked as absent, open or present in dependence of patient’s situation. For example the stronger the disease-symptom-relation is and the more important a symptom is the higher impact is affected towards an up-ranking of a respective disease and vice versa. As can be seen in figure 2, edges 


    PNG
    media_image2.png
    411
    742
    media_image2.png
    Greyscale

Argument (b2) at Pg. 12 of the Appeal Brief argues: Seward is also cited as removing nodes, but does not disclose resulting graph having reduced dependencies is generated from removing one or more edges linking the second-type node to one or more first-type nodes, as recited in claim 1.
Response to argument (b2): The Examiner respectfully submits that Seward teaches nodes connected to one or more edges and the removal of edges and nodes with the capabilities of modifying the information represented by the graph. Given the broadest reasonable interpretation, Zillner and Seward in combination teach generating 

Argument (b3) at Pg. 13 of the Appeal Brief argues: However, there is no mention of a graph comprising this new information, much less a graph with reduced dependencies, as recited in claim 1. In addition, Zillner does not mention anything related to using the graph to select risk models to assess a patient, as recited in claim 1.
Response to argument (b3): The Examiner submits that adjusting the weight associated with a variable lowers the dependency of the model of that variable and Zillner at [0016] and [0023] teaches adjusting the weighing factors of the model and adjusting the disease-symptom model. In addition, claim 1 requires selecting one risk model from a set and Zillner at fig. 2 teaches a set of disease risk i.e. the one or more risk models. Moreover, Zillner discloses an approach to suggest a probable set of diseases, i.e., risk models, using the knowledge model and discloses disease-symptom relation and ranking of likely diseases. Given the broadest reasonable interpretation, the Examiner interprets Zillner to teach selecting risk models to assess a patient. 


(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LIZA TONY KANAAN/Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686                                                                                                                                                                                                          
                                                                                                                          Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.